DECISION AND JUDGMENT ENTRY
This matter is before the court on Petitioner's "writ of habeas corpus." Petitioner seeks an order from this court releasing him from the custody of the Toledo, Ohio Correctional Camp.
Petitioner states he was arrested on September 9, 2000 and arraigned on September 11, 2000 in the Toledo Municipal Court. On September 21, 2000, petitioner was indicted for robbery. Petitioner entered a plea to the indictment, and on March 14, 2001, he was convicted of robbery and sentenced to two years in prison. Petitioner now contends that the Lucas County Court of Common Pleas was without jurisdiction to sentence him to prison because he was never provided a preliminary hearing prior to being indicted.
We disagree. "Once an indictment has been returned, a plea to such indictment waives any right the accused has to a preliminary hearing."State v. Parker (Sept. 30, 1999), Lucas App. No. L-99-1008, citing Statev. Pugh (1978), 53 Ohio St. 2d 153 Petitioner is currently in custody because of his conviction. In that petitioner has other legal remedies available to him in which to challenge his conviction, his writ of habeas corpus is denied. Costs to petitioner.
Richard W. Knepper, J., Mark L. Pietrykowski, P. J., JUDGE CONCUR.